Title: To Benjamin Franklin from Anthony Merry, 24 December 1779
From: Merry, Anthony
To: Franklin, Benjamin


Dear Sir
Queen Square, Westminster, the 24h. December,1779.–—
The many pleasing Convivial hours we formerly spent together in Cornhill and Queen Square, and the continued proofs I ever received of the Social humane turn of your disposition; makes me certain that you will not deem any Apology necessary for my giving You this trouble, and begging Your most friendly care of Conveying the enclosed letter to a most worthy & highly esteemed friend and near Relation of mine, (in any way that You may think most proper for it’s having a safe & speedy Passage) and to prevent it’s meeting any Cautionary interruption, I leave it open for Your’s and the perusal of any other person whose duty may prompt them to examine whether it contains any thing more than the feeling dictates of a friendly Heart; when, I am sure it will have speed rather than delay given to it by your self, or any other person of Similar Sentiments.
You will find it is addressed to a worthy Officer of His Majesty’s 62d. Regiment of foot, who has been a prisoner ever since the Convention of Saratoga; and tho’ myself & all his friends have had some letters from him, and we have repeatedly written to and devised means for his release, (by a letter I had from him this week, dated Cambridge, near Boston, in November last,) I find not one letter from any of his friends have ever reach’d him; which adding greatly to the misery of his long captivity, I am impelled by hope, and necessitated to seek your humane friendly assistance not only in conveying the little comfort the enclosed may give him, but (as far as you can consistent with Your own Honour, and propriety) contribute to his release by useing Your powerfull influence for his being speedily exchanged for a person of equal rank with himself: And as the Bonds of Generous Friendship and twenty eight years Service together, has linked my Relation so firmly with a Major Harnage, in the same Regiment, that they neither can, or will accept, of a Release without it’s extending to both; I am forced to encrease my request and obligation to you, by intreating that any friendly Interposition You may be kind enough to use, may Act equally to them both: And as they are greatly destitute of Cloaths, and every necessary and Comfort of Life, your knowing it, I am sure will induce You to recommend them to the Notice & attention of some friend who may have the power and Inclination to supply them; Assuring You that myself, and all Captain Hawker’s family, will be happy in shewing the like humane Service to any of Your own, or friend’s Connections here.—
All Our Old Friends at the George & Vulture are alive and well, and thank God I have exceeding good health, which I sincerely hope You enjoy likewise.— To be certain of it’s safety, I trouble my old friend, (the Great Musical Genius,) Mr. Burton, with the care of this; and if you think it proper to favor me with a reply, (for I shall ever be happy to hear of your health) Mr. Burton, (who will leave you his address,) will be so obliging as to Convey it to me, as likewise a duplicate of this to You in a post or two, to guard against Accidents; & if either this or the Copy are lucky enough to get to Captain Hawker’s hands, & produce the Completion of my Ardent Wishes, You will be better able to conceive, than I shall be to express, the Gratefull Respect and Esteem with which I shall ever remain.
Dear Sir, Your much obliged, and Most Obedient, Humble Servt
Anthy. Merry
Dr. Franklyn Paris
  
Addressed: To / Doctr: Benjn: Franklin / at / Paris / Monr Burton chez Mad L’Esprit / Rue St Thomas du Louvre / Paris
Notation: Merry 24 Decr. 1779.
